Agriculture and international trade (short presentation)
The next item is the report by Mr Papastamkos, on behalf of the Committee on Agriculture and Rural Development, on EU agriculture and international trade.
Mr President, at a time when the Union is considering the future of the CAP, safeguarding coherence between agricultural policy and external trade policy has become even more important. The European agricultural sector wants to contribute more and more to the production of public goods through strict safety and quality, environmental protection and animal welfare standards. It is therefore only logical that imported agricultural products should provide the same guarantees. In the course of negotiations at the WTO, the EU has, for a long time, been - and to a certain extent still is - on the defensive as regards agriculture. However, observations need to be made in relation to certain misconceptions, which fail to take into account how radically the CAP has been revised. The EU has already drastically reduced its trade-distorting aid, unlike key trading partners. It has also unilaterally made a substantial reduction in export refunds, whereas some competing trading partners are continuing to make considerable use of other forms of export incentives. The EU is the largest importer of agricultural goods from developing countries in the world. The EU has already made an extremely generous offer on agriculture, but this has not, to date, been reciprocated by an equal level of ambition from other developed and advanced developing countries. At the same time, the Commission is conducting bilateral and inter-regional negotiations with numerous trading partners. The impact on European agriculture of all the individual concessions, alongside outstanding agricultural negotiations, is giving us particular cause for concern. Within this framework, Commissioner, we call on the Commission to defend the multifunctional role of EU agriculture and the European agri-food model, which is a strategic component of Europe's economy. We note that concessions at the expense of agriculture must not, under any circumstances, be the monnaie d'échange for improved market access for industrial goods and services. In any event, we emphasise the need for an impact assessment before negotiations commence and offers are exchanged.
We also call on the Commission to promote the EU's offensive agricultural interests and the competitive advantage of the EU's high quality agri-food products and, more importantly, to secure enhanced protection for geographical indications by our partners, both within the framework of bilateral trade agreements and within the framework of the ACTA and the WTO.
To conclude, agriculture is not simply an economic activity. It supplies public goods of major importance to society as a whole, the supply of which cannot be secured via the markets. Consequently, the principal challenge consists of effectively accommodating trade and non-trade concerns. As such, the economic geography of the CAP is such that there is an urgent need for coherence between the EU's agricultural policy and external trade policy, between internal aspects of the common agricultural policy and external aspects or, to put it another way, between what we call in foro interno and in foro externo, by which I mean between the EU's presence in global trade in its two expressions, the bilateral and the multilateral.
Mr President, can I say that it is rather appropriate that as we debate this very important report, and I thank the rapporteur for it, 30 Irish farmers are staging a sit-in protest in the offices of the European Commission in Dublin and they intend to stay overnight.
This is a really serious matter. This report reflects the frustration of members of the Committee on Agriculture, and our farmers and consumers, about the incoherence between Europe's agriculture and food policy and trade policy. That is why the words in this report are strong. Some people find them too strong, but I think they reflect that sense of frustration.
And, from an Irish beef farming perspective, you will decimate our livestock sector, a low income sector. You will destroy our environment.
Also, may I add a few words about climate change consistency. The carbon footprint of Brazilian beef is four times that of Irish beef, so please read this report. I call urgently for it to be supported.
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, it is essential for Europe to ensure a fair balance between the need to support a vital sector, in other words, the agriculture of Member States, and the need to strengthen Europe's international trade policy.
A business strategy highly focused on pursuing the dynamics of global markets would end up sacrificing the ability of the European agricultural sector to compete. This not only damages the sector economy, with serious implications for employment, but also undermines any possibility of developing our rural areas. It is necessary to defend the quality of agricultural production and impose the maintenance of equal quality standards in terms of food security, human and animal health, and welfare and social rights when drawing up trade agreements with third countries.
(PT) Mr President, the report under discussion cites many examples of the disastrous consequences for the agricultural sector of the liberalisation of world trade. It makes it clear that agriculture has been used as a bargaining chip for other interests in negotiations conducted in the World Trade Organisation, not least, the interests of the European Union's large industrial and services groups. However, the rapporteur fails to draw the lessons that he should regarding the necessary consequences: amongst other things, that the guiding principle of international trade should be one of complementarity rather than one of competition between producer countries and producers, and that planned agriculture oriented toward the food sovereignty and security of each country is needed. Agriculture and planning should counteract the dangerous anarchy of production for a liberalised market. This was what was needed, not worthy and inconsequential declarations, and it was this that the rapporteur was unable or unwilling to give ...
(The President cut off the speaker)
Mr President, like many colleagues here - and I thank the rapporteur for his report - I want to focus on the Mercosur trade talks, because for us in Northern Ireland, they have the potential to destroy, and particularly the livestock industry.
On Friday, I met representatives of the agri-food processing industry in Northern Ireland. Agri-food in Northern Ireland represents 16% of GDP; it represents tens of thousands of jobs; it has been recession-proof, it has grown even in the most difficult economic circumstances, and for the future, it can be the cornerstone of a dynamic economy and an expansion of the private sector. It is this that the liberalisation of trade, and particularly the Mercosur talks, puts in jeopardy, and with it, the tens of thousands of jobs and the livelihood of many of my constituents.
Mr President, like my Irish colleagues, I am very concerned that the agricultural sector is being sacrificed on the high altar of big industry. This has to stop.
Certainly, the proposals regarding Mercosur are not acceptable. They have been done far too quickly, without proper consultation with Parliament, and they could decimate the agricultural industry. One can talk about compensation, but there is no way of compensating a society for the loss of its members, and particularly its agricultural industry, because this affects everybody in that society, particularly in rural communities.
We are very concerned about this. The aspect of standards and production abroad vis-à-vis Europe has to be taken into account, but at the end of the day, the European Union's main duty is to protect its own, which is to say, the agricultural sector here in Europe.
(FR) Mr President, first of all, I would like to congratulate Mr Papastamkos on the quality of his report, in which he draws attention to the fundamental criteria that EU negotiators must work to and emphasises the fact that more room should be given to non-commercial aspects in negotiations.
Similarly, we can no longer allow our farmers, who, as we have just heard, are bound by very strict environmental and health regulations, especially in the areas of production hygiene, sustainable production and animal welfare, to be sacrificed on the altar of international trade as victims of unfair rivalry and distortion of competition when faced with third countries, which are penetrating the European market with products that do not always meet the EU's internal production standards.
I also call on the Commission and Parliament to exercise extreme vigilance, especially concerning the agreements with Mercosur, which clearly jeopardise European livestock farming, but also all farming and all EU production of public goods, as the rapporteur mentioned, for which, of course, the market provides no recompense.
(PL) Mr President, competitive trade on a global scale brings benefits to all who take part, but to varying extents. The agricultural sector is particularly vulnerable, as the costs of production are exceptionally varied depending on the place of manufacture, and particularly as a result of abiding by quality and manufacturing standards.
In the European Union, we have set the bar very high in this regard, which makes our products less competitive. This is our conscious choice in order to protect our consumers. As a result, it should come as no surprise to anyone that we want to set up identical requirements for goods imported to our market from other countries. Until now, the European Union has made too many concessions, especially in the agricultural goods market, at the cost of our farmers, but this should not ...
(The President cut off the speaker)
(HU) Mr President, ladies and gentlemen, we feel a certain level of frustration, because not only is the European Union the world's largest food importer, it is also its largest food exporter, meaning that we are also a major beneficiary of this liberalised international trade, this global competition. I fully agree with my fellow Members: the European Commission made a mistake when drawing up the mandate. Even the President of the Commission admitted this to me when he said that, during WTO negotiations, he did not demand the same environmental, phytosanitary and animal health and welfare criteria from our trade partners, meaning that the mandate was drawn up poorly. If we make a mistake, however, we must undo it. The mandate must be changed and we must demand the same from our partners in the future.
(SV) Mr President, international trade plays a very important role in respect of developments throughout the world and has a very large impact on our agriculture, too. Perhaps one of the most important things ahead of us is what will happen in Egypt, Tunisia and Libya. One of the most important contributions that the EU can make in this regard is to open up its markets for oil, for example, in order to really help the people in these countries to see a future for themselves in their own countries. Those people who worry about streams of migrants coming into the EU should also ensure that the EU's trade policy in respect of these countries is adapted so that people can actually see a future in these countries and do not need to emigrate.
I must also add that, coming from a country that has much higher animal welfare regulations than the EU, it feels rather tragicomic to hear people talking about high European animal welfare standards. From my country's perspective, the EU has very low animal welfare standards, particularly when it comes to poultry and pigs, and there is a great deal still to be done in this area.
Member of the Commission. - Mr President, the Commission welcomes this report and thanks the rapporteur, Mr Papastamkos, and the members of both committees - the Committee on Agriculture and Rural Development and the Committee on International Trade - for their efforts in addressing a complex topic in a comprehensive fashion. A number of recommendations in this report echo the political vision and priorities pursued by the Commission, as extensively outlined in a number of communications.
I have to admit that trade liberalisation raises significant challenges for EU agriculture and for the European Commission, too. However, as Parliament has also recognised, there are a number of negotiations on international trade that present opportunities for our agriculture. We also need to look at the wider benefits, for the European economy as a whole, that are potentially deliverable by the opening up of trade.
Overall, it is important to maintain a coherent message. We need this message at the range of ongoing talks to which we are committed, whether on Doha, with a number of ASEAN and African partners, or with the Mercosur countries.
It would therefore be wrong to simply portray increased trade openness as a mere lose-lose scenario for EU agriculture. As we have significant offensive interests in agriculture, trade agreements provide new opportunities stemming from our partners' concessions. This is backed by hard facts. Preliminary figures for 2010 show the EU to be a net exporter of agri-food products, with over EUR 90 billion worth of agri-food exports and a trade surplus of more than EUR 6 billion. That trend can be explained by the strategic focusing of the EU agri-food sector on the delivery of high quality - as has been mentioned - and high value products, for which world demand is evidently growing.
Thanks to its unique and diverse know-how, the EU agri-food sector has a strong card to play on the global marketplace. I agree that we have to invest in that card. In that context, consistent market orientation of the reforms of the CAP over the last two decades has helped enhance the competitiveness of the agriculture sector by encouraging farmers to adapt to market solutions. At the same time, however, the diversity of agriculture in the EU's 27 Member States should be fully appreciated. If the EU is to secure the long-term future of its agricultural areas in a territorially and environmentally balanced fashion, we have to respect that.
We have to understand also that particularly sensitive sectors cannot be expected to sustain an excessive level of additional imports that would put further pressure on average domestic prices and production. The very challenge, when negotiating multilateral or bilateral trade agreements that impact on EU agriculture, is therefore to strike the right balance between our offensive and our defensive interests in agriculture, as well as between agriculture and other areas of our trade negotiations.
The Commission is very conscious of this and will continue to pursue that goal in close cooperation with Parliament. Therefore, I would like Parliament to help us in getting the balance right and in sending the right signal to the rest of the world.
The debate is closed.
The vote will take place at midday on Tuesday, 8 March.
Written statements (Rule 149)
More than 30 farmers are protesting, in the form of a 'sit-in', in the European Commission office in Dublin, to demonstrate their belief that the interests of the EU agricultural sector are being sacrificed for the sake of trade. It must be ensured that farmers are not wronged for the sake of trade or used as a bargaining tool in trade negotiations.
To that end, I welcome this forceful and timely report, and the criticism it contains of the surrender by the Commission on agricultural matters in order to gain better access to new markets. It is essential for the competitiveness and sustainability of the EU's agricultural sector to find new markets for the EU's high quality goods. However, these arrangements must be to the benefit of the EU agricultural sector, and not to its detriment, as could occur with the Mercosur trade agreement.
Irish agricultural products are of high quality and are consequently very popular, but Irish farmers will not be able to continue as they are if cheaper products of lower quality are permitted to be sold in the EU.
Today, we face yet another attempt to violate the proportionate (risk assessment-based) and scientifically substantiated approach to the sensitive and major public health issue of the regulation of tobacco products. The Brazilian Government is pushing through legislation making provision for a total ban on the manufacture and sale of cigarettes containing different ingredients, known as blended cigarettes. This legislation is being pushed through without providing any evidence of the fact that these cigarettes are more attractive to young people than Virginia-type cigarettes. This sort of move would damage manufacturers and exporters of oriental and Burley strains of tobacco manufactured in the EU, at the same time wiping out the competition for Virginia-type cigarettes and tobacco, of which Brazil is the most important manufacturer and exporter in the world. The European Commission is therefore called upon to raise this issue, as regards Brazils' intentions, at the next meeting of the WTO Committee on Technical Barriers to Trade on 24-25 March 2011.
Regarding the agriculture of the EU and international trade: because agriculture is not simply an economic activity, and agricultural and food policy must pursue fundamental objectives such as food safety and food provision, the most important challenge is the efficient coordination of commercial and non-commercial considerations. The EU is the largest importer of agricultural goods produced in developing countries, and imports more than the USA, Japan, Canada, Australia and New Zealand combined. Providing increased market access to these countries could have a detrimental effect, not only on European agricultural producers, but also on developing countries that are the most in need. This is exactly why the EU must apply a more balanced approach amongst various sectors during its trade negotiations, and promote both its defensive as well as offensive agricultural interests. The agricultural sector of the European Union plays a vital role in the Europe 2020 strategy in terms of various social and economic challenges. The EU's trade policy plays an important and decisive role in allowing agriculture to continue providing a positive contribution to the accomplishment of objectives. I agree that trade policy must not obstruct the dynamics of the EU's agricultural sector; on the contrary, trade policy and agricultural policy must mutually support one another.